        Case 1:18-cv-12311-PGG Document 24 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HIRSCH,

                             Plaintiff,
                                                                 ORDER
                 -against-
                                                           18 Civ. 12311 (PGG)
COLLÉ, HÖCHBERG & GREY LLC,

                             Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

            The parties are hereby ORDERED to submit a joint status letter by July 9, 2020.

Dated: New York, New York
       July 1, 2020
